—Proceeding pursuant to CPLR article 78 to review a determination of the respondent Commissioner of the Department of Sanitation of *530the City of New York, dated March 24, 1998, which, after a hearing, inter alia, ordered that the petitioners cease all fill operations and close the subject site.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs.
Contrary to the petitioners’ assertions, the respondent’s determination, made after a hearing, that the subject site and any equipment and property at the site should be sealed, secured, and closed until such time as the unacceptable fill material is removed by the petitioners was supported by substantial evidence (see, Matter of Lahey v Kelly, 71 NY2d 135; Matter of Pell v Board of Educ., 34 NY2d 222; Matter of Glinka v Town of Poughkeepsie, 209 AD2d 773; Matter of Romano v Town Bd., 200 AD2d 934).
The petitioners’ remaining contentions are without merit. O’Brien, J. P., Santucci, Florio and Smith, JJ., concur.